Exhibit 10.39
 
Termination of Engagement Letter


This agreement (the “Agreement”) dated as of November 23, 2010, shall set forth
the arrangement between Oppenheimer & Co. Inc. (“Oppenheimer”), and SyntheMed,
Inc. (the “Company”), with respect to the proposed termination of that certain
letter-agreement between Oppenheimer and the Company dated as of October 20,
2009 (the “Letter Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings afforded them in the Letter Agreement.


1.           Subject to the terms hereof, the Company and Oppenheimer
acknowledge and agree that the Letter Agreement is hereby terminated effective
as of the date hereof (except for the provisions thereof which shall survive
termination as set forth below);


2.           It is hereby acknowledged that the Company is currently
contemplating a merger or similar transaction with Pathfinder, LLC involving a
change in control of the Company (the “Pathfinder Transaction”). In
consideration of Oppenheimer agreeing to terminate the Letter Agreement, the
parties hereby agree that, upon the consummation of the Pathfinder Transaction
(and regardless of when such transaction is ultimately consummated), and in lieu
of the payment of any other fee in respect thereof, the Company shall:


 
(i)
pay to Oppenheimer an alternative fee of $75,000 in cash; such fee to be paid on
the later of the date of the consummation of the Pathfinder Transaction or on
the closing of an equity offering by the Company raising a minimum of $3 million
of gross proceeds, and in accordance with the wire instructions set forth on
Annex A hereto: and



 
(ii)
issue to Oppenheimer 3,000,000 shares of the Company’s common stock (subject to
adjustment for splits and the like). In addition, such issuance of common shares
shall be affected in accordance with documentation in form and substance
satisfactory to Oppenheimer and the Company.



3.           Notwithstanding the termination of the Letter Agreement, it is
understood and agreed that the provisions of the Letter Agreement relating to
indemnification and contribution, independent contractor, conflicts,
confidentiality and waiver of the right to trial by jury shall survive such
termination.


4.           Except with respect to those obligations set forth in this
Agreement (including with respect to those provisions of the Letter Agreement
listed in Section 3 above that expressly survive the termination thereof),
Oppenheimer hereby irrevocably and unconditionally relieves and releases the
Company from any obligation of the Company under the Letter Agreement including,
without limitation, any obligation to pay Oppenheimer any financial advisory fee
or other fee pursuant to the Letter Agreement.


5.           The validity, interpretation and enforcement of this Agreement
matters arising out of or related to this Agreement or its making, performance
or breach, and/or related matters will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.


6.           The parties irrevocably submit to the exclusive jurisdiction of any
court of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding concerning the validity,
interpretation and enforcement of this Agreement, matters arising out of or
related to this Agreement or its making, performance or breach, and/or related
matters


7.           Each of the parties hereto hereby waives any right it may have to a
trial by jury in respect of any claim brought by or on behalf of either party
based upon, arising out of or in connection with this Agreement.


8.           This Agreement constitutes the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior understanding or agreements between the parties with
respect thereto, whether oral or written, express or implied. Any amendments or
modifications must be executed in writing by both parties. This Agreement and
all rights, liabilities and obligations hereunder shall be binding upon and
inure to the benefit of each party’s successors but may not be assigned without
the prior written approval of the other party. This Agreement may be executed in
any number of counterparts delivered by facsimile or PDF, each of which shall be
deemed to be an original, but such counterparts shall, together, constitute only
one instrument
 
 
 

--------------------------------------------------------------------------------

 
 
Oppenheimer & Co. Inc.
   
By:
/s/ Kee Colen
   
Kee Colen
 
Managing Director
   
SyntheMed, Inc,
   
By:
/s/ Robert P. Hickey
   
Robert P. Hickey
 
Chief Executive Officer

 
 
 
 

--------------------------------------------------------------------------------

 